 

Exhibit 10.82

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

GRANDPARENTS.COM, Inc.

 

Amended And Restated
Warrant To Purchase Common Stock

 

Warrant No.: GP-201

Number of Shares of Common Stock: 7,500,000

Date of Issuance: December 31, 2015 (“Issuance Date”)

 

Grandparents.com, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, VB FUNDING, LLC, the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times after, but not after
11:59 p.m., New York time, on the Expiration Date (as defined below), seven
million five hundred thousand (7,500,000) fully paid non-assessable shares of
Common Stock (as defined below) (the “Warrant Shares”). Except as otherwise
defined herein, capitalized terms in this Warrant shall have the meanings set
forth in Section 15. This Warrant is issued pursuant to that certain Warrant
Agreement, dated July 8, 2015, by and between the Company and the Holder.

 

1.          EXERCISE OF WARRANT.

 

(a)          Mechanics of Exercise. This Warrant may be exercised, in whole and
not in part, at any time and from time to time by the Holder during the Exercise
Period (as defined below). Such exercise shall be accomplished by tender to the
Company of an amount equal to the applicable Exercise Price multiplied by the
number of Warrant Shares as to which this Warrant is being exercised (the
“Purchase Price”), either (i) in cash or by wire transfer of immediately
available funds, payable to the order of the Company, or (ii) provided the
conditions for cashless exercise set forth in Section 1(d) are satisfied, by
notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 1(d)), together with presentation and
surrender to the Company of this Warrant with an executed written exercise
notice in substantially the form attached hereto as Exhibit A (the “Exercise
Notice”) (the date the Exercise Notice, which has been properly executed, and
payment of the Purchase Price have both been received by the Company, the
“Exercise Date”). Upon receipt of the Purchase Price and the Exercise Notice,
the Company will deliver to the Holder as soon as reasonably practicable a
certificate or certificates representing the shares of Common Stock so
purchased, registered in the name of the Holder or the Holder’s transferee (as
permitted under Section 7 and Section 13 below). On the Exercise Date, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the number of Warrant Shares with respect to which this Warrant has
been exercised, irrespective of the date of delivery of the certificate(s)
evidencing such Warrant Shares, provided that, if the Exercise Date is a date on
which the stock transfer books of the Company are closed, the Holder shall be
deemed for all corporate purposes to have become the holder of such Warrant
Shares with respect to which this Warrant has been exercised at the close of
business on the next succeeding calendar date on which the stock transfer books
of the Company are open. Fractional shares of Common Stock will not be issued
upon the exercise of this Warrant. In lieu of any fractional shares that would
have been issued but for the immediately preceding sentence, the Holder will be
entitled to receive cash equal to the current market price of such fraction of a
share of Common Stock on the trading day immediately preceding the Exercise
Date. In the event a registration statement is not effective at the time this
Warrant is exercised, there is no circumstance that would require the Company to
net cash settle this Warrant.

 

 

 

 

(b)          Exercise Period. This Warrant shall become exercisable by the
Holder beginning upon the date set forth above and ending on the Expiration Date
(the “Exercise Period”). This Warrant will terminate automatically and
immediately upon the expiration of the Exercise Period.

 

(c)          Exercise Price. For purposes of this Warrant, “Exercise Price”
means $0.30, subject to adjustment as provided herein.

 

(d)          Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if a registration statement covering the Warrant Shares that are the
subject of the Exercise Notice (the “Unavailable Warrant Shares”), or an
exemption from registration, is not available for the resale of such Unavailable
Warrant Shares, the Holder may, in its sole discretion, exercise this Warrant in
whole and not in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Purchase Price, elect instead to receive upon such exercise the “Net Number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the arithmetic average of the Closing Sale Prices of the shares of Common
Stock for the five (5) consecutive Trading Days ending on the date immediately
preceding the date of the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

 2 

 

 

(e)          Rule 144. For purposes of Rule 144(d) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), as in effect on the
date hereof, assuming the Holder is not an affiliate of the Company, it is
intended that the Warrant Shares issued in a Cashless Exercise shall be deemed
to have been acquired by the Holder, and the holding period for the Warrant
Shares shall be deemed to have commenced, on the date this Warrant was
originally issued pursuant to the Warrant Agreement.

 

(f)          Registration of Warrant. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of record of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

 

(g)          Registration of Transfers. The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to Computershare Trust Company , N.A. (the “Transfer Agent”) or to the Company
at its address specified herein.

 

(h)          Beneficial Ownership. The Holder shall not be entitled to exercise
this Warrant to the extent that, when aggregated with all other shares of Common
Stock owned by the Holder at such time, such exercise would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) in excess of 4.99% of the then issued and outstanding
shares of Common Stock at such time; provided, however, that upon the Holder
providing the Company with sixty-one (61) days notice, the Holder would like to
waive the provisions of this Section 1(h) with regard to any shares of Common
Stock issuable upon exercise of this Warrant, this provision shall be of no
force or effect with regard to those shares of Common Stock referenced in said
notice of waiver.

 

2.          ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The
Exercise Price and the number of Warrant Shares shall be adjusted from time to
time as follows:

 

(a)          Adjustment upon Subdivision or Combination of Common Stock. If the
Company at any time on or after the date hereof (i) subdivides (by any stock
split, stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares or (ii) combines (by any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, then in each case the Exercise Price shall be multiplied by a fraction
of which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding immediately before such event and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such event, and the number of shares issuable upon exercise of
this Warrant shall be proportionately adjusted such that the aggregate Exercise
Price of this Warrant shall remain unchanged. Any adjustment under this Section
2(a) shall become effective at the close of business on the date the subdivision
or combination becomes effective.

 

 3 

 

 

(b)          Other Events. If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights or
phantom stock rights), then the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant Shares so
as to protect the rights of the Holder; provided that no such adjustment
pursuant to this Section 2(b) will increase the Exercise Price or decrease the
number of Warrant Shares as otherwise determined pursuant to this Section 2.

 

3.          RIGHTS UPON DISTRIBUTION OF ASSETS.

 

(a)          If at any time or from time to time the holders of Common Stock of
the Company (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received or become entitled to
receive, without payment therefore:

 

(i)          Common Stock or any shares of stock or other securities which are
at any time directly or indirectly convertible into or exchangeable for Common
Stock, or any rights or options to subscribe for, purchase or otherwise acquire
any of the foregoing by way of dividend or other distribution (other than a
dividend or distribution covered in Section 2(a) above);

 

(ii)         any cash paid or payable otherwise than as a cash dividend; or

 

(iii)        Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than shares of Common Stock
pursuant to Section 2(a) above), then and in each such case, the Holder hereof
will, upon the exercise of this Warrant, be entitled to receive, in addition to
the number of shares of Common Stock receivable thereupon, and without payment
of any additional consideration therefor, the amount of stock and other
securities and property (including cash in the cases referred to in clauses (ii)
and (iii) above) which such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property.

 

(b)          Upon the occurrence of each adjustment pursuant to this Section 3,
the Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.

 

 4 

 

 

4.          CHANGE OF CONTROL TRANSACTIONS. In the event of a Change of Control
Transaction prior to the termination of the Exercise Period, then immediately
upon closing thereof, the Company may give the Holder written notice of the
occurrence of a Change of Control Transaction, and the Holder may either (a)
give the Company written notice that the Holder declines to exercise this
Warrant, in which event this Warrant shall expire, or (b) if the Holder does not
give the Company the notice provided in the foregoing clause (a), then
forty-five (45) days after the Holder’s receipt of notice from the Company of
the occurrence of a Change of Control Transaction, this Warrant shall be deemed
to be fully exercised (to the extent not previously exercised), and the Holder
thereupon shall be entitled to receive the number of shares of stock or other
securities or property of the Company, or of the successor corporation, or other
consideration, resulting from such Change of Control Transaction, to which the
Holder would have been entitled if the Holder had exercised this Warrant in full
(to the extent not previously exercised) immediately prior to the closing of
such Change of Control Transaction.

 

5.          NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith comply with all the
provisions of this Warrant and take all actions consistent with effectuating the
purposes of this Warrant. Without limiting the generality of the foregoing, the
Company (i) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and (ii)
shall, so long as this Warrant is outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued shares of Common
Stock, solely for the purpose of effecting the exercise of this Warrant, 100% of
the number of shares of Common Stock issuable upon exercise of this Warrant then
outstanding (without regard to any limitations on exercise).

 

6.          WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant.

 

7.          REISSUANCE OF WARRANTS.

 

(a)          Transfer of Warrant. Subject to Section 13 of this Warrant, if this
Warrant is to be transferred, the Holder shall surrender this Warrant to the
Company and deliver the completed and executed Assignment Form, in the form
attached hereto as Exhibit B, whereupon the Company will issue and deliver upon
the order of the Holder a new Warrant (in accordance with Section 7(c)),
registered as the Holder may request, representing the right to purchase the
number of Warrant Shares being transferred by the Holder.

 

 5 

 

 

(b)          Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company, and, if
requested, bond reasonably satisfactory to the Company, in customary form and,
in the case of mutilation, upon surrender and cancellation of this Warrant, the
Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(c)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

(c)          Issuance of New Warrants. Whenever the Company is required to issue
a new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall
be of like tenor with this Warrant, (ii) shall represent, as indicated on the
face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant, (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.

 

8.          NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
Section [ ] of the Loan Agreement.

 

9.          AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holder.

 

10.         GOVERNING LAW. This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

 

11.         CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.

 

12.         REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief).

 

 6 

 

 

13.         RESTRICTIONS ON TRANSFERABILITY; COMPLIANCE WITH SECURITIES ACT.

 

(a)          Restrictions on Transferability of the Securities. The Securities
shall not be transferable except upon the conditions specified in Section 5 of
the Warrant Purchase Agreement and Section 13 hereof.

 

(b)          Notice of Transfer.  By acceptance of this Warrant, the Holder
agrees to provide to the Company five (5) business days prior written notice of
the Holder’s intention, directly or indirectly, to sell, offer or contract to
sell, pledge or otherwise dispose or transfer (collectively, a “transfer”) this
Warrant, which notice shall include (A) the identity, in reasonable and specific
detail, of the proposed direct or indirect transferee (including, if the
proposed transferee is a broker or dealer, the identity, in reasonable and
specific detail, of any subsequent transferee to whom such broker or dealer
intends or expects to transfer this Warrant following its receipt hereof), (B) a
copy of a binding agreement, executed by the Holder, as the proposed transferor,
and the proposed transferee, (C) in the event the amount of the agreed upon
consideration for the proposed sale of this Warrant is all cash (such amount,
the “Warrant Transfer Cash Price”), the Warrant Transfer Cash Price and a
certification that the Warrant Transfer Cash Price was determined on the basis
of bona fide arms’ length negotiations between the parties to such agreement,
and (D) in the event that some or all of the agreed upon consideration for the
proposed sale of this Warrant is property (tangible or intangible) other than
cash, a reasonably specific description of such property intended as
consideration for the transfer.

 

(c)          Restrictive Legend. Unless (i) the Warrant Shares have been
registered as provided for in the Warrant Purchase Agreement pursuant to an
effective registration statement filed with the Securities and Exchange
Commission (the “Commission”) and provided such a registration statement
covering such shares is then effective or (ii) the Warrant Shares may be
publicly sold under Rule 144 of the Securities Act (or successor rule), when
this Warrant is exercised, the stock certificates shall bear the following
legend:

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(d)          Limitations on Transfer. Notwithstanding the provisions of this
Section 13 and applicable provisions of the Warrant Agreement, Lender agrees
that it shall not transfer this Warrant to more than five (5) Holders, and each
Holder to whom all or part of this Warrant shall be transferred, by executing
the Assignment attached hereto as Exhibit B, cannot transfer this Warrant to
more than one Holder.

 

14.         WARRANT AGENT. The Company shall serve as warrant agent under this
Warrant. Upon 30 days' notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.

 

 7 

 

 

15.         CERTAIN DEFINITIONS. For purposes of this Warrant, the following
terms shall have the following meanings:

 

(a)          “Bloomberg” means Bloomberg Financial Markets.

 

(b)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(c)          “Change of Control Transaction” shall mean (i) a merger or
consolidation of the Company with or into another entity (except any such merger
or consolidation involving the Company in which the holders of capital stock of
the Company immediately prior to such merger or consolidation continue to hold
immediately following such merger or consolidation in excess of 50% by voting
power of the capital stock of (A) the surviving or resulting corporation or (B)
if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation) (but excluding a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company), (ii) the sale of all or substantially all the
assets of the Company (other than as provided for in Section 2(a)), or (iii) any
reclassification of the Common Stock of the Company is effected.

 

(d)          “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported by OTCPink
(Current Information) tier of the OTC Markets Group, Inc. If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

 

 8 

 

 

(e)          “Common Stock” means (i) the Company’s shares of Common Stock, par
value $0.01 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.

 

(f)          “Expiration Date” means the date that is the tenth (10th)
anniversary of the Issuance Date or, if such date falls on a day other than a
Business Day or on which trading does not take place on the Principal Market (a
“Holiday”), the next date that is not a Holiday.

 

(g)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

(h)          “Principal Market” means the OTCQB.

 

(i)           “Trading Day” means any day on which the Common Stock are traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York time).

 

[Signature Page Follows]

 

 9 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

  GRANDPARENTS.COM, INC.         By:     Name: Lee Lazarus

 

 10 

 

